DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Preliminary Amendment filed November 20, 2018, claims 2, 5, 9-11 and 13 were amended to address dependency and typographical issues, claims 14-22 were canceled, and claims 26-29 were added.  Claims 1-13 and 23-29 have been presented for further consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 20, 2020, October 22, 2019 and August 28, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US Patent Application Publication No. 2012/0271481, (published   October .

As per claim 1, ANDERSON teaches of an apparatus comprising:
a transmitter to transmit, at a first time, a first assignment to a system on chip, the first assignment including an indication of a plurality of operational tasks assigned to a first sub-system of the system on chip (see par. 85-86, 124-129 and 161: system relies on transceivers coupled to the core processor for relaying assignment and control data/communications between sections of the chip);
a thermal performance determiner (e.g., considered as the thermal load steering module in the art (see par. 52)) to determine, at the first time, a temperature associated with hardware of the system on chip (SOC) (see fig. 1, 7A, and 11A-B; and par 7, 9 and 52-54: the thermal load steering module couples with input with sensors, operational models and schedules to allocate operations based on thermal loads);
a sub-system load balancer (e.g., considered as the thermal policy manager module in the art (par. 56-57)) to, when the temperature is above a threshold temperature, generate a second task assignment including an indication of a first subset of the plurality of instructional tasks assigned to the first sub-system and an indication of a second subset of the plurality of tasks assigned to a second sub-system of the system on chip (see fig. 1, elements 24 and 26; and par. 56-58, 69-72: the thermal policy manager monitors operational conditions and applies thermal policies to reallocate operations based on thermal conditions to secondary or subsequent (e.g., more than two or continual) locals); and
the transmitter to transmit, at a second time later than the first time, the second task assignment to the system on chip (see fig. 11A-11B, and par. 8-9, 78-79 and 124-129: system relies on transceivers coupled to the core processor for relaying control 
While ANDERSON focuses on steering or transmitting instructions for processing workloads to different sections of the chip by mapping and reallocating workloads according to thermal footprints in an effort to optimize performance and minimize the thermal load (see above recitations), the art fails to explicitly address using kernel assignments for eliciting the reassignment for workload processing.  
	Like ANDERSON, MULAS is directed to thermal balancing in a SOC system by reallocating processes based on thermal loads.  However, the art further teaches of using kernel-level tasks as an instruction source for reallocating processes on the chip (see col. 2 in section 3.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of MULAS's system/method of using kernel-level tasks to reallocate processes to different chip locations based on the thermal load, with ANDERSON's system/method of reassigning processes based on the thermal load, to optimize chip and task operations, while reducing thermal loads in SOCs.	
	
	As per claim 2, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 1, further including a load performance determiner to determine a first load of the first sub-system and a second load of the second sub-system, wherein, at the first time, the first load is higher than the second load (see par. 9, 41 and 46 the thermal 

As per claim 3, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 2, wherein the transmitting of the second operational task assignment decreases the first load and increases the second load (see par. 124-129: during an increase thermal state exceeding policy standards, processing is steered to a secondary local, wherein the first load is decreased and the second (reassigned) load increases).

As per claim 4, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 1, wherein:
the thermal performance determiner to determine, at a third time later than the second time, the temperature associated with the hardware of the system on chip (see par. 52-54: the thermal load steering module couples with input with sensors, operational models and schedules to allocate operations based on thermal loads, wherein the load in the secondary local is evaluated much like the first load, and when the first local has cooled to an acceptable level, the subsequent (e.g., third timing allocation) is redirected back to the initial local, or if unacceptable and secondary location exceeds limits, the third is reallocated as appropriate); and
the sub-system load balancer to, when the temperature is below the threshold temperature, generate a third task assignment including a portion of the second subset of the tasks being re-assigned to the first sub-system (see par. 52-54: when the first local has cooled to an acceptable level, the subsequent (e.g., third timing allocation) is redirected back to the initial local by the steering module).

As per claim 5, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 4, wherein the threshold temperature is range of temperatures (see par. 120: the thermal policy manager observes and initiates reallocation functions in accordance with temperature ranges of an operational local).

As per claim 6, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 4, further including a thermal management determiner to measure the temperature by polling of thermal sensors on the system on chip at a first polling rate (see par. 130:  the thermal condition of a local is continuously monitored, polled and evaluated to ensure policy standards are met as well as to reevaluate allocation references, in an effort to further optimize operations based on thermal states).

As per claim 7, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 6, wherein the thermal performance determiner is to determine a thermal rate based on the temperature at the first time and the temperature at the third time (see par 148-149: in considering core locations, hotspots are further evaluated respective of the rate of energy dissipation per unit area respective of the current, prior and subsequent operational states, such that the system can allocate and/or reassign operations to appropriate locals based on thermal environmental conditions and thermal policies).

As per claim 8, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 7, wherein the thermal performance determiner is to:
when the thermal rate is above a threshold rate, change from the first polling rate to a second polling rate higher than the first polling rate (see par. 7, 98 and 149: thermal policy requires transmission to a second or subsequent location when threshold rates are exceeded); and
when the thermal rate is below the threshold rate, select the first polling rate (see par. 7, 98 and 149: likewise when the initial local cools to policy standards, the initial polling rate is reestablished).

As per claim 9, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 8, wherein:
the thermal performance determiner is to project a second temperature based on the thermal rate (see par. 98 and 149: the system evaluates prospective locals based on current thermal conditions and projects temperatures based on thermal rate);
the sub-system load balancer is to, when the second temperature is above the threshold temperature, generate a fourth task assignment including an indication of a third subset of the plurality of tasks assigned to the first sub-system and an indication of a fourth subset of the plurality of tasks assigned to a second third sub-system of the system on chip (see fig. 1, elements 24 and 26; and par. 56-58, 69-72: the thermal policy manager monitors operational conditions and applies thermal policies to reallocate operations based on thermal conditions to second, third or subsequent (e.g., more than two or continual) locals); and


As per claim 10, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 9, wherein the transmitting of the second task assignment lowers the temperature (see par. 7 and 44: the steering process initiates operation to a lower temperature local in effort to minimize interference resulting from exceeding thermal parameters).

As per claim 11, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the apparatus of claim 9, wherein the first and second task assignments cause the system on chip to execute the plurality of tasks based on the first and second task assignments (see par. 7-8:  the system initiates multiple allocations and reassignments based on the given thermal state of an operating local).

As per claim 12, ANDERSON teaches of a method comprising:
transmitting, at a first time, a first task assignment to a system on chip, the first task assignment including an indication of a plurality of tasks assigned to a first subsystem of the system on chip (see par. 85-86,124-129 and 161: system relies on transceivers coupled to the core processor for relaying assignment and control data/communications between sections of the chip);
determining, at the first time, a temperature associated with hardware of the system on chip (see fig. 1, 7A and 11A-B; and par 7, 9 and 52-54: the thermal load 
when the temperature is above a threshold temperature, generating a second task assignment including an indication of a first subset of the plurality of tasks assigned to the first sub-system and an indication of a second subset of the plurality of tasks assigned to a second sub-system of the system on chip (see fig. 1, elements 24 and 26; and par. 56-58, 69-72: the thermal policy manager monitors operational conditions and applies thermal policies to reallocate operations based on thermal conditions to secondary or subsequent (e.g., more than two or continual) locals); and
transmitting, at a second time later than the first time, the second task assignment to the system on chip (see fig. 11A-11B, and par. 8-9, 78-79 and 124-129: system relies on transceivers coupled to the core processor for relaying control data/ communications between sections of the chip, wherein the system monitors the thermal state and when exceeding policy requirements, operations are transferred to a secondary region, and subsequently when the first section cools to a predetermined level, processes are returned from the secondary location or reallocated based on policy requirements (and current local and operating conditions).
ANDERSON focuses on a method of steering or transmitting instructions for processing workloads at different locations on the chip by allocating workloads based on thermal signatures (see above recitations), but fails to explicitly teach of using first and second kernel assignments for prompting workload reassignment.  
	MULAS is also directed to the thermal balancing in SOC environments, whereby workloads are assigned to areas on the chip based on thermal footprints.  However in further discussing the reassignment process, the art teaches of reallocating processes by employing kernel-level instructional tasks for assigning workloads (see col. 2 in section 3.2).
before the effective filing date of the invention, to employ the use of MULAS's method of using kernel-level task to reassign and allocate processes to different chip locations based on the thermal load, with ANDERSON's method of assigning processes based on the thermal load, in an effort to optimize chip and task operations, while reducing thermal loads in SOC environments.	

As per claim 13, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the method of claim 12, further including determining a first load of the first sub-system and a second load of the second sub-system, wherein, at the first time, the first load is higher than the second load (see par. 9, 41 and 46 the thermal management algorithm evaluates performance standings along with real-time environmental sensor data in an effort to steer operations during thermal challenges).

14-22. (Cancelled)

As per claim 23, ANDERSON teaches of a computer readable medium comprising one or more instructions that, when executed, cause a machine to:
transmit, at a first time, a first task assignment to a system on chip, the first operational task assignment including an indication of a plurality of tasks assigned to a first sub-system of the system on chip (see par. 85-86,124-129 and 161: system relies on transceivers coupled to the core processor for relaying assignment and control data/communications between sections of the chip);
determine, at the first time, a temperature associated with hardware of the system on chip (see fig. 1, 7A and 11A-B; and par 7, 9 and 52-54: the thermal load steering module 
when the temperature is above a threshold temperature, generate a second task assignment including an indication of a first subset of the plurality of tasks assigned to the first sub-system and an indication of a second subset of the plurality of tasks assigned to a second sub-system of the system on chip (see fig. 1, elements 24 and 26; and par. 56-58, 69-72: the thermal policy manager monitors operational conditions and applies thermal policies to reallocate operations based on thermal conditions); and
transmit, at a second time later than the first time, the second task assignment to the system on chip (see fig. 11A-11B, par. 8-9, and 78-79 and 124-129: system relies on transceivers coupled to the core processor for relaying control data/ communications between sections of the chip, wherein the system monitors the thermal state and when exceeding policy requirements, operations are transferred to a secondary region, and subsequently when the first section cools to a predetermined level, processes are returned from the secondary location or reallocated based on policy requirements (and current local and operating conditions)).
While ANDERSON focuses on steering or transmitting instructions for processing workloads on differing sections of the chip by mapping and reallocating workloads according to thermal footprints in an effort to optimize performance and minimize the thermal load (see above recitations), the art fails to explicitly address using first and second kernel assignments for eliciting the reassignment for processing.  
	Like ANDERSON, MULAS is directed to thermal balancing in a SOC, by reallocating processes based on thermal loads.  However, MULAS further teaches of reallocating processes via kernel-level tasks (see col. 2 in section 3.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of MULAS's computer implemented method of using kernel-level task to reallocate processes to different chip locations based on the thermal load, 

As per claim 24, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the computer readable medium of claim 23, wherein the instructions cause the machine to determine a first load of the first sub-system and a second load of the second sub-systems, wherein, at the first time, the first load is higher than the second load (see par. 9, 41 and 46 the thermal management algorithm evaluates performance standings along with real-time environmental sensor data in an effort to steer operations during thermal challenges).

As per claim 25, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the computer readable medium of claim 24, wherein the transmission of the second task assignment decreases the first load and increases the second load (see par. 124-129: during an increase thermal state exceeding policy standards, processing is steered to a secondary local, wherein the first load is decreased and the second (reassigned) load increases).

As per claim 26, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the computer readable medium of claim 23, wherein the instructions cause the machine to:
determine, at a third time later than the second time, the temperature associated with the hardware of the system on chip (see par. 52-54: the thermal load steering module couples with input with sensors, operational models and schedules to allocate operations based on thermal loads, wherein the load in the secondary local is evaluated much like the first load, and when the first local has cooled to an acceptable level, the 
when the temperature is below the threshold temperature, generate a third task assignment including a portion of the second subset of the tasks being re-assigned to the first sub-system (see par. 52-54: when the first local has cooled to an acceptable level, the subsequent (e.g., third timing allocation) is redirected back to the initial local by the steering module).

As per claim 27, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the computer readable medium of claim 26, wherein the threshold temperature is range of temperatures (see par. 120: the thermal policy manager observes and initiates reallocation functions in accordance with temperature ranges of an operational local).

As per claim 28, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the computer readable medium of claim 26, wherein the instructions cause the machine to measure the temperature by polling of thermal sensors on the system on chip at a first polling rate (see par. 130:  the thermal condition of a local is continuously monitored, polled and evaluated to ensure policy standards are met as well as to reevaluate allocation references, in an effort to further optimize operations based on thermal states).

As per claim 29, the combination of ANDERSON and MULAS teaches all of the limitations noted in the base claim(s) as outlined above, wherein ANDERSON further teaches of the computer readable medium of claim 28, wherein the instructions cause the machine to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the attached PTO Form-892 focus on reallocating process workloads in an effort to optimize operations, due to thermal limits.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119